                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :      CIVIL ACTION NO. 18-3087
                                              :
               v.                             :
                                              :
PETERLY NETUS                                 :      CRIMINAL ACTION NO. 17-172

                                            ORDER

       AND NOW, this 13th day of November, 2018, upon consideration of Peterly Netus’s pro

se Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255 (Crim. Docket

No. 21) and all documents filed in connection therewith, and for the reasons stated in the

accompanying Memorandum, IT IS HEREBY ORDERED that the Motion is DENIED. As

Netus has failed to make a substantial showing of the denial of a constitutional right, there is no

basis for the issuance of a certificate of appealability. The Clerk is directed to CLOSE Civil

Action No. 18-3087.



                                                     BY THE COURT:



                                                     /s/ John R. Padova
                                                     ____________________________
                                                     John R. Padova, J.
